Citation Nr: 1428118	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) 

2.  Entitlement to service connection for other gastrointestinal disabilities to include irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The Veteran served on active duty for training from March to June 1977 and on active duty from February 2003 to March 2004.

The case originally came before the Board of Veterans' Appeals (Board) on appeal from July 2008, July 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA) regional office in Montgomery, Alabama (RO).  The case was subsequently remanded by the Board in January 2013 to obtain additional VA treatment reports and a VA gastrointestinal evaluation.  Additional VA treatment records and a February 2013 VA evaluation report, with nexus opinion, were subsequently added to the record.

As the requested actions have been completed in response to the Board remand, there has been substantial compliance with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

A February 2013 rating decision granted service connection for lower esophageal ring, esophageal stricture and mild intermittent hyperbilirubinemia and assigned a noncompensable rating effective July 12, 2007.


FINDINGS OF FACT

1.  GERD is related to service.

2.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has other gastrointestinal disability, to include IBS, that is causally related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


2.  The criteria for service connection for gastrointestinal disability other than GERD, to include IBS, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letter in June 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for the disability at issue.  This letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the June 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, relevant VA treatment reports, and a VA evaluation, with nexus opinion, are of record, including a VA opinion dated in February 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2013 opinion obtained in this case is adequate, as it involves review of the claims files and an opinion with rationale on whether the Veteran has a gastrointestinal disability, to include GERD and IBS, due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue decided on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran has contended that he currently has a gastrointestinal disability that began in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be presumed for certain chronic diseases, such as peptic ulcer disease, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

According to a January 1977 medical history report, the Veteran had gastritis in the past, with no documented ulcer disease.  Physical examination in January 1977 was normal.  The Veteran did not have any gastrointestinal complaints on a May 1977 medical history report.  According to a January 1995 medical history report, the Veteran said that he had been treated for ulcer disease two years earlier and was now asymptomatic; physical evaluation in January 1995 was normal.  The Veteran complained on a February 2004 medical history report of frequent indigestion or heartburn; although his abdomen and viscera were normal on physical examination, heartburn and GERD were noted in the Summary of Defects and Diagnoses.

University of South Alabama treatment reports dated from May to November 2004 reveal an assessment in May 2004 of epigastric pain, likely either gastritis or peptic ulcer disease.  GERD was noted in June 2004.  A history of colon polyps was also reported.  
GERD was diagnosed in treatment reports from USA Gastroenterology dated from July to November 2004.

While hospitalized at Providence Hospital in June 2010, the Veteran underwent a colonoscopy, an esophagogastroduodenoscopy with biopsy, and an esophageal dilatation.  The diagnostic impressions were diverticular disease, esophageal stricture, duodenal ulcers, gastritis, hiatal hernia, and lower esophageal ring.  

A VA gastrointestinal evaluation, which included review of the claims files and examination of the Veteran, was conducted in February 2013.  The Veteran said that he had been taking acid reflux medication since 2004.  An UGI/small bowel series did not show any significant gastrointestinal pathology.  The diagnoses were duodenal ulcers, resolved without objective residuals; gastritis, resolved without objective residuals; hiatal hernia, no functional limitation; lower esophageal ring, esophageal stricture (claimed as GERD), controlled with medication; personal history of colon polyps; diverticulosis colon; no objective evidence of IBS; bile duct obstruction of uncertain etiology, resolved with no objective residuals; and mild intermittent hyperbilirubinemia of uncertain etiology.

After review of the claims files and examination of the Veteran, the VA examiner opined in February 2013 that the Veteran's duodenal ulcers were less likely as not caused by or the result of service or aggravated beyond normal progression by service because there was no evidence of duodenal ulcers until the notation in 1995 that they began in 1993 and there was no subsequent notation of a problem until 2010.  The duodenal ulcers were at least as likely as not related to gastritis because of the common risk factor of H pylori.  The Veteran's gastritis was less likely as not caused by or the result of service or aggravated beyond normal progression by service because it was documented prior to service in January 1977 and the preponderance of the medical evidence does not support aggravation of the condition by service beyond normal progression.  

The Veteran's hiatal hernia was less likely as not caused by or the result of service or aggravated beyond normal progression by service because it was not documented until 2010, six years after service discharge.  Diverticulosis colon and personal history of colon polyps were less likely as not caused by or the result of service or aggravated beyond normal progression by service because colon polyps were not diagnosed until the 1990's and diverticulosis was not diagnosed until 2010, with no evidence of the disability on previous colonoscopy.  The preponderance of the evidence did not support aggravation of colon polyps beyond normal progression because there were no documented polyps on colonoscopies since 1999.  

The VA examiner also opined in February 2013 that the Veteran's lower esophageal ring/stricture was caused by GERD, which is due to a lax lower esophageal sphincter/hiatal hernia, and that this disability was at least as likely as not related to service because the Veteran complained in February 2004 that he had acid reflux and the periodic physical summary of diagnoses included heartburn and GERD.  Bile duct obstruction and mild intermittent hyperbilirubinemia were at least as likely as not related to service because bile duct obstruction was diagnosed within a year of service separation and hyperbilirubinemia was evident in March 2005.  Hyperbilirubinemia was not considered causally related to bile duct obstruction because unconjugated hyperbilirubinemia is not consistent with bile duct obstruction.

As noted above, a February 2013 rating decision granted service connection for lower esophageal ring, esophageal stricture and mild intermittent hyperbilirubinemia based on the findings in February 2013; and a noncompensable rating was assigned effective July 12, 2007.  Consequently, the issue is whether there are any additional gastrointestinal disability that warrants service connection.  The Veteran contends that he has gastrointestinal disability, to include GERD and IBS, that began in service.  The Veteran's contentions are considered competent and credible.  However, there must be evidence linking current gastrointestinal disability to service.  

With respect to the disabilities diagnosed on VA gastrointestinal evaluation in February 2013, the Veteran's duodenal ulcers began in between his two periods of service and resolved without objective residuals.  There was no medical evidence in February 2013 of IBS.  The examiner also concluded that the Veteran's hiatal hernia, colon polyps, diverticulosis, and bile duct obstruction were less likely than not causally related to service because none of them was shown in service or for several years thereafter.  However, because the examiner concluded that the Veteran's lower esophageal ring/stricture was caused by GERD, and that this disability was at least as likely as not related to service, the Board concludes that service connection for GERD is warranted as part of the Veteran's service-connected gastrointestinal disability.

The Veteran is competent to report his subjective symptoms of gastrointestinal disability, such as pain and indigestion; however, he is not competent to report that he has gastrointestinal disability due to service.  The diagnosis of gastrointestinal disability and the determination of the etiology of the disability are clearly medical questions and require medical expertise.  A layperson is not competent to provide a diagnosis or opine on the etiology of a disability such a gastrointestinal disability, which requires special testing to support a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have had the requisite medical training.  

The preponderance of the probative evidence of record is against the claim for service connection for gastrointestinal disability other than GERD, to include IBS.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).









ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for gastrointestinal disability other than GERD, to include IBS, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


